Detailed Office Action
The communication dated 9/30/2021 has been entered and fully considered.
Claim 6 has been amended.  Claims 1-6 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 and 4 allowed but objected to as dependent on a rejected claim.
Response to Arguments
In light of amendment the Examiner withdraws the 112(b) rejection.
The applicant has not responded to the ODP rejection and they are therefore maintained.
The examiner again notes that the NANKO reference can be overcome with the methods as per stated below in the rejections.
Applicant argues that at no point does NANKO discloses that a value of the power supplied to the temperature controller (124) is controlled based on a flow rate of inhalation of a user. 
	In response, NANKO teaches the heater load for flavor (124R) is attached to the power source [0061].  The amount of flavor supplied is controlled via the power supplied thereto [0075].  When there is no airflow as detected by the sensor there is no power to the flavor heater supplied [Figure 6; start and end of suction cycle].  Further, the device heater is controlled to a specific temperature [Figure 6] to control a specific concentration of flavor [0092, 0109].  As the flow rate increases additional airflow will require a higher amount of power to be supplied to maintain the desired temperature.
	Finally, NANKO discloses that the flavor setting can be adjusted based on the flow rate which adjusts the amount of aerosol [0097]
Applicant further argues that for claim 5 the concentration becomes the target value.
NANKO discloses that the device heater is controlled to a specific temperature [Figure 6] to control a specific concentration of flavor [0092, 0109]
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5 ,and  6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No.  11/182,234 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a power supply for a vaporizer which powers both an atomizer and a flavor heater [see e.g. copending claim 8, 14].  The copending claims further claim that the temperature of the flavor heater is baded on the flow rate of the aersol produced [claim 15].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, and 5 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by WO 2020/039589 NAKANO et al., hereinafter NAKANO.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
Until a certified translation is filed the effective date of the instant application is the U.S. filing date and therefore greater than 1 year from the prior art publication.  Upon filing a certified translation the applicant will need to make a proper (b1) and (b2) exception to overcome the art.
The Examiner refers to the English language equivalent, U.S. 2021/016918, below.
As for claims 1 and 2, NAKANO discloses a power supply (110) for supplying power to the atomization unit (120) which aerosolizes an aerosol source [0061 -0062, Figure 2].  NAKANO discloses supplying power first to the atomization unit [0063]. This is initiated by the controller or by pushing a button [0084].   NAKANO discloses a flavor source cylinder (130) through which the aerosol passes through and has flavor added thereto [0072].  NAKANO discloses controlling the heater (124R) for heating the flavor source [0075] which is controlled by a controller (50) [0075, 0083].  NAKANO discloses controlling the heater temperature based on a target value of the amount of aerosol generated [0096].  NAKANO states that an increase in aerosol requires an increase in temperature and the amount of flavor generated [0098].  NANKANO discloses a suction sensor (20) for measuring flow rate [0089].  NAKANO before the detection of the inhalation of the user starts power to the heater based on a pressing of a button [0099].
As for claim 5, NAKANO discloses a power supply (110) for supplying power to the atomization unit (120) which aerosolizes an aerosol source [0061 -0062, Figure 2].  NAKANO discloses supplying power first to the atomization unit [0063]. This is initiated by the controller or by pushing a button [0084].   NAKANO discloses a flavor source cylinder (130) through which the aerosol passes through and has flavor added thereto [0072].  NAKANO discloses controlling the heater (124R) for heating the flavor source [0075] which is controlled by a controller (50) [0075, 0083].  NAKANO discloses controlling the heater temperature based on a target value of the amount of aerosol generated [0096].  NAKANO states that an increase in aerosol requires an increase in temperature and the amount of flavor generated [0098].  NAKANO discloses a suction sensor (20) for measuring flow rate [0089].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/039589 NAKANO et al., hereinafter NAKANO.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
Until a certified translation is filed the effective date of the instant application is the U.S. filing date and therefore greater than 1 year from the prior art publication.  Upon filing a certified translation the applicant will need to make a proper (b1) and (b2) exception  to overcome the art.
The Examiner refers to the English language equivalent, U.S. 2021/016918, below.
As for claim 6, NAKANO teaches all the features as per above. NAKANO does not disclose controlling the power supplied to the atomizer based upon flow rate of the previous inhalation.  However, it would be obvious at the time of the invention to use the last required temperature as the starting point for controlling the atomizer temperature as that temperature would be the last temperature in memory.  NAKANO does not specify clearing the last controlled temperature during shutdown.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748

/Anthony Calandra/Primary Examiner, Art Unit 1748